Petition for Writ of Mandamus Dismissed and Opinion filed January 17,
2008







Petition
for Writ of Mandamus Dismissed and Opinion filed January 17, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00003-CV
____________
 
IN RE LEROY RAY JACOBSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 4, 2008, Relator, Leroy Ray Jacobson, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  
Relator
requests that we compel respondent, the presiding judge of the 337th District
Court, Harris County, to enforce the judgment of conviction because allegedly
officials at the Texas Department of Criminal Justice, without authority,
imposed a sentence that is longer than his original sentence after his parole
was revoked, subjecting him to double jeopardy.  




Relator
seeks post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.CHouston [1st Dist.] 2001, orig.
proceeding).  This includes assertions of void sentences.  Cf. In re Walid,
No. 08-04-00345-CR, 2004 WL 3017293, at *1 (Tex. App.CEl Paso Dec. 16, 2004, orig.
proceeding) (not designated for publication) (holding court of appeals did not
have authority to compel trial court to set aside judgment of conviction, which
relator asserted was void).  
Because
we do not have jurisdiction, the petition for writ of mandamus is ordered
dismissed.  
 
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed January 17, 2008.
Panel consists of Justices Fowler,
Frost, and Seymore.